DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                     v.

                            JIMMY SASIETA,
                               Appellee.

                               No. 4D15-3757

                               [June 1, 2016]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert F. Diaz, Judge; L.T. Case No. 14-13010MM10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Rachael
Kaiman, Assistant Attorney General, West Palm Beach, for appellant.

   Jimmy Sasieta, North Miami Beach, pro se.

PER CURIAM.

    We reverse the county court's order finding the mandatory $5,000
civil penalty imposed for solicitation of prostitution under section
796.07(6), Florida Statutes (2014), to be unconstitutionally excessive.
See State v. Jones, 180 So. 3d 1085 (Fla. 4th DCA 2015). We remand for
further proceedings consistent with this opinion.

   Reversed and remanded.

CIKLIN, C.J., GERBER and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.